Citation Nr: 1626487	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  14-05 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for anxiety disorder.

2.  Entitlement to service connection for colorectal cancer. 

3.  Entitlement to service connection for liver cancer.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970, with service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and October 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The September 2009 rating decision, in pertinent part, denied entitlement to service connection for colorectal cancer and liver cancer.  The Veteran expressed his dissatisfaction with the rating decision as to these issues within one year.  38 C.F.R. § 20.201.  Thus, these issues have remained pending since this time.  In October 2013, the RO granted service connection for an anxiety disorder and assigned a 30 percent rating, effective October 3, 2012.  

The Veteran testified before the undersigned Veterans Law Judge in June 2016.  This hearing addressed the higher rating claim for his psychiatric disability and entitlement to TDIU.  The Veteran did not offer testimony on the issues of entitlement to service connection for liver cancer and colorectal cancer.  In Scott v. McDonald, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . ."  789 F.3d 1375 (Fed. Cir. 2015).  In light of the Federal Circuit's holding in Scott, the Board finds that it can proceed to adjudicate the Veteran's service connection claim for liver cancer and colorectal cancer without remanding for a hearing because he was afforded a Board hearing since he submitted his substantive appeal as to the claim and he did not raise the issues at the June 2016 hearing.  Moreover, the Veteran testified during the hearing that his request for a hearing has been satisfied.      
The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.  
  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The issues of entitlement to a rating in excess of 50 percent for anxiety disorder, entitlement to service connection for liver cancer and colorectal cancer, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal, the Veteran's PTSD has been manifested by at least occupational and social impairment with reduced reliability and productivity due to such symptoms as panic attacks more than once a week, impaired memory, impaired judgment, and disturbances in mood.  


CONCLUSION OF LAW

Effective October 3, 2012, the criteria for at least a 50 percent rating for anxiety disorder have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9413 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

A 30 percent rating is warranted where there is an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The Veteran was afforded a VA examination in August 2013.  Although the examiner described the Veteran's symptoms as mild, the Veteran reported hypervigilance and difficulty leaving his home at night.  The Veteran further reported problems with anger management and difficulty in large crowds.  He stated that he tries to avoid public places like shopping malls.  The examiner noted that he has chronic sleep impairment and depressed mood.  

During the June 2016 Board hearing, the Veteran competently described the psychiatric symptoms that he experiences.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  He stated that he experiences panic attacks at least twice a week and that he has difficulty in large crowds.  He further testified that he has memory problems and that he has anger issues, including mood swings.  He also stated that his psychiatric symptoms have impacted his marriage, as well as his ability to interact with other individuals at work.  The Board finds the Veteran's June 2016 testimony as to the severity of his psychiatric symptoms to be credible and probative.   

In light of this evidence, the Board finds that the Veteran's psychiatric symptoms, to include panic attacks at least twice a week and disturbances in mood, have resulted in at least social and occupational deficiencies with reduced reliability and productivity and are characteristic of at least a 50 percent rating.  The Board finds that at least a 50 percent rating is warranted for the entirety of the appeal.  


ORDER

Effective October 3, 2012, a schedular rating of at least 50 percent for service-connected anxiety is granted, subject to the applicable criteria governing the payment of monetary benefits. 


REMAND

In the above decision, the Board determined that at least a 50 percent rating for the Veteran's service-connected psychiatric disorder was warranted.  During the June 2016 hearing, the Veteran testified that his psychiatric symptoms have worsened since his last VA examination, which was conducted in August 2013.  As such, a remand is required to determine whether the Veteran is entitled to a rating in excess of 50 percent for his service-connected psychiatric disorder.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The Veteran contends that he has liver cancer and colorectal cancer that is related to service, particularly his exposure to herbicides while stationed in Vietnam.  In support of this contention, he submitted an April 2012 medical opinion which stated that the Veteran was diagnosed with rectal cancer with liver metastasis and that it is at least as likely as not that the liver metastasis is related to Agent Orange exposure in Vietnam.  However, the doctor did not provide a rationale to support this conclusion.  Thus, the Board finds that a remand is required to obtain a VA examination which discusses the nature, onset, and etiology of the Veteran's colorectal cancer and liver metastasis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994  

The Veteran also testified during the Board hearing that even though he is currently employed, he is working on a temporary basis and the amount of hours worked per week may vary.  In light of this testimony, the issue of entitlement to TDIU is within the Board's jurisdiction due to the Veteran's part-time employment.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Given that the issues of entitlement to a higher rating for PTSD, entitlement to service connection for liver cancer and colorectal cancer, and entitlement to TDIU are intertwined, the TDIU claim must be remanded as well.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  Upon remand, the AOJ shall request that the Veteran complete an Application for Increased Compensation Based on Unemployability, VA Form 21-8940.  Additionally, the AOJ should afford the Veteran an examination to discuss the impact of the Veteran's service-connected disability on his ability to obtain or sustain employment.   

The Veteran testified that he receives mental health treatment through the VA.  Although the September 2015 statement of the case cites to VA treatment records dated through July 2013, such records are not currently associated with the claims file.  Upon remand, the AOJ should associate the Veteran's VA treatment records.  




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file any relevant records of VA treatment.  

2.  Request that the Veteran identify any private treatment records that have not been associated with the claims file.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file, to include any records from Psychological Consulting Services, N.C. Baptist Hospital, Regional Cancer Center, Moses Cone Hospital, and Dr. Ballen which are not currently associated with the claims file.  The AOJ should associate the identified records.     

3.  Send the Veteran an Application for Increased Compensation Based on Unemployability, VA Form 21-8940, as well as appropriate VCAA notice for a claim of entitlement to TDIU.  

4.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of the nature and etiology of his liver cancer and colorectal cancer, and the extent and severity of his psychiatric disorder, as well as the impact of his service-connected disability on his ability to work.  

5.  Schedule the Veteran for a VA psychiatric examination to determine the nature, extent, and severity of his psychiatric disability.  The claims file must be made available to and reviewed by the examiner.  All tests deemed appropriate by the examiner should be performed.  

The examiner should report all pertinent findings and comment on the severity of any social and occupational impairment related to his psychiatric disability.    

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.

6.  Schedule the Veteran for a VA examination to determine the nature, onset, and etiology of his colorectal cancer and liver cancer.  

After examining the Veteran and reviewing the claims file, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's colorectal cancer and liver cancer had its onset during service or is otherwise related to service, to include presumed herbicide exposure.  

A thorough explanation for the conclusions reached should be set forth.  The examiner should consider the April 2012 medical opinion which stated that the Veteran was diagnosed with rectal cancer with liver metastasis and that it is at least as likely as not that the liver metastasis is related to Agent Orange exposure in Vietnam.  

7.  Then, have the Veteran undergo an appropriate VA examination, to be conducted, if possible, by a VA vocational specialist, if available, to determine the impact of his service-connected disability(ies) on his ability to work.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

After reviewing the record and conducting any necessary tests, the examiner should identify limitations imposed by the Veteran's service-connected disability(ies), e.g., problems with inter-personal relationships.  

8.  Then readjudicate the claims.  If the benefits sought remain denied, the Veteran must be furnished a Supplemental Statement of the Case.  The Veteran must be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further Veteran consideration.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


